United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3714
                         ___________________________

                              William Hayden Martin

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                        State of Iowa; Iowa Board of Parole

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: March 24, 2014
                                Filed: May 19, 2014
                                  ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

BYE, Circuit Judge.

       Former Iowa inmate William Hayden Martin brought this 42 U.S.C. § 1983
complaint against the State of Iowa and the Iowa Board of Parole alleging violations
of his constitutional rights based on defendants' failure to conduct in-person parole
interviews. The district court1 dismissed the complaint for failure to exhaust
administrative remedies. Martin filed the instant appeal and was subsequently
released from custody. On appeal, Martin argues he is not required to exhaust
administrative remedies before filing a federal lawsuit. We affirm.

                                           I

       In 2002, Martin was sentenced by an Iowa court to a ten-year term of
imprisonment. Martin discharged the sentence on September 12, 2008. According
to Martin, the sentence gave him immediate eligibility for release on parole, but the
Iowa Board of Parole failed to provide Martin an annual personal interview. On July
13, 2009, Martin received a separate and unrelated ten-year sentence by an Iowa court.
While he was incarcerated, Martin again did not have annual personal interviews in
front of the parole board.

       Martin commenced this lawsuit on January 14, 2011, claiming the Iowa Board
of Parole and the State of Iowa violated his constitutional rights by failing to provide
personal interviews. Martin sought declaratory and injunctive relief and money
damages. Defendants filed a motion to dismiss arguing, inter alia, Martin had failed
to exhaust administrative remedies. The parties and district court agreed to brief and
resolve the exhaustion issue before addressing the remaining issues. The district court
referred the exhaustion matter to United States Magistrate Judge Celeste F. Bremer,
who filed a report and recommendation finding the claim should not be dismissed for
failure to exhaust administrative remedies, but should be dismissed on the merits.
Martin objected to the report and recommendation and the district court ruled the case



      1
        The Honorable Judge James E. Gritzner, United States District Judge for the
Southern District of Iowa, adopting on other grounds the report and recommendation
of the Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern
District of Iowa.

                                          -2-
should be dismissed under Federal Rule of Civil Procedure 12(b)(6) for failure to
exhaust administrative remedies. Martin timely appealed on October 26, 2012.

      Thereafter, on April 18, 2013, Martin was paroled to an immediate sentence
discharge and was no longer under parole supervision or the subject of any future
parole release reviews absent a new criminal conviction. The defendants filed a
motion before this court seeking to dismiss Martin's claims as moot. On August 26,
2013, this court found the appeal moot with respect to Martin's claims for injunctive
and declaratory relief, but denied the motion with respect to the claim for damages,
which we now address.

                                           II

      This court reviews de novo a district court's grant of a motion to dismiss under
Rule 12(b)(6). Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th
Cir. 2004). In analyzing a motion to dismiss, a court must accept the allegations
contained in the complaint as true and make all reasonable inferences in favor of the
nonmoving party. Id.

        The complaint filed by Martin is governed by the Prison Litigation Reform Act
of 1995 ("PLRA"), which requires prisoners to exhaust certain grievance procedures
before filing a civil action with respect to prison conditions in federal court. 42
U.S.C. § 1997e(a). Martin does not contest he failed to exhaust administrative
remedies, but argues a complaint regarding parole procedures is not a civil action with
respect to prison conditions because the parole board in Iowa is not a part of the prison
itself. The PLRA broadly defines "civil action with respect to prison conditions" as

      any civil proceeding arising under Federal law with respect to the
      conditions of confinement or the effects of actions by government
      officials on the lives of persons confined in prison, but does not include


                                          -3-
      habeas corpus proceedings challenging the fact or duration of
      confinement in prison

18 U.S.C. § 3626(g)(2).

       A challenge to parole procedures is a civil action with respect to prison
conditions under the PLRA. Owens v. Robinson, 356 F. App'x 904, 904 (8th Cir.
2009) (per curiam) (affirming the dismissal of a similar challenge to Iowa's parole
review procedure for failure to exhaust administrative remedies); Castano v. Neb.
Dep't of Corr., 201 F.3d 1023, 1024-25 (8th Cir. 2000) (holding a § 1983 action
alleging defendants' failure to provide qualified interpreters at disciplinary hearings
and institutional programs bearing on eligibility of parole was subject to exhaustion
requirements of § 1997e(a)). Martin failed to exhaust the available administrative
remedies and dismissal was proper.

                                          III

      Accordingly, we affirm the judgment.
                     ______________________________




                                         -4-